Citation Nr: 1732494	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney at Law


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office in Augusta, Maine (RO).  However, jurisdiction of the Veteran's claims file remained with the RO in New York, New York.  

This matter was previously before the Board in January 2015.  At that time, the Board determined that new and material evidence had been presented with respect to the Veteran's claim for service connection for peripheral vascular disease of the bilateral lower extremities and remanded the underlying service connection claim for additional development.

The Veteran initially requested a hearing before a Veteran's Law Judge (VLJ) when he filed his substantive appeal.  A hearing was held via live video conference in January 2013.  The Veteran appeared only through his attorney.  A transcript of that hearing is of record and associated with the claims file.  Subsequently, the Veteran, through his attorney, withdrew his request for any further hearing in connection to this claim.  See February 2013 correspondence.  Additionally, the VLJ who conducted the January 2013 hearing is no longer available to participate in the decision on appeal.  The Veteran was notified of this development in a June 2017 letter and given the opportunity to request an additional hearing before a VLJ who would participate in the decision.  The Veteran has not responded to the June 2017 letter; therefore, it is assumed he does not want another hearing and the Board will proceed accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board remanded the Veteran's claim (in part) for a VA examination and medical opinion as to whether his peripheral vascular disease of the bilateral lower extremities was "related to his military service or any incident therein, to include the asserted herbicide exposure in Korea."  The Veteran was afforded a VA examination in September 2016, and it was opined that the Veteran's peripheral vascular disease of the bilateral lower extremities was at least as likely as not aggravated by his diabetes mellitus type II.  The Veteran has not established service connection for diabetes mellitus, Type II.  Moreover, the examiner's opinion does not address the question of whether the Veteran's peripheral vascular disease is otherwise etiologically related to his service.  Consequently, the Board finds that it is necessary to remand this claim for an addendum opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the VA examiner who conducted the September 2016 VA examination, or another appropriate examiner in the event the September 2016 examiner is unavailable, to provide an addendum opinion.  The examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed peripheral vascular disorder of the bilateral lower extremities was incurred in his military service or caused by any incident therein.

If the examiner determines that the appropriate opinion cannot be rendered without an additional examination, the Veteran should be scheduled for an appropriate examination.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2. Once the development described above has been accomplished, undertake any further development that may be indicated by the record and readjudicate the claim on appeal.  If the benefit sought remains denied, or less than the full benefit sought is granted, provide the Veteran and his attorney with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return this matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




